Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162284                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  In re CONTEMPT OF NICHOLAS SOMBERG.                                                                  Elizabeth M. Welch,
  ________________________________________                                                                           Justices


  PEOPLE OF THE CITY OF ROSEVILLE,
            Plaintiff-Appellee,
  v                                                                SC: 162284
                                                                   COA: 344041
                                                                   Macomb CC: 2017-000114-AR
  TAYLOR NICHOLAS TRUPIANO,
           Defendant,
  and
  NICHOLAS SOMBERG,
           Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2021
         a0324
                                                                              Clerk